Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching a method comprising: generating, by one or more processors, a knowledge graph of a domain; constructing, by one or more processors, a hierarchy of the knowledge graph; generating, by one or more processors, a data visualization of the domain based at least in part on the hierarchy of the knowledge graph; identifying, by one or more processors, a user selection of one or more nodes of the data visualization; generating, by one or more processors, a first reasoning query corresponding to the domain based at least in part on the data visualization of the domain and the user selection; [[and]] identifying, by one or more processors, one or more peer nodes of the knowledge graph that correspond to a parent node of the user selection[[.]], wherein the one or more peer nodes are parent nodes of a hierarchy level of the parent node of the user selection; and 2eneratins, by one or more processors, a second reasoning query for an identified parent node of the identified one or more peer nodes based at least in part on the first reasoning query and semantic labels of the identified parent node of the identified one or more peer nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RYAN F PITARO/Primary Examiner, Art Unit 2198